Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 21, 28, and 29 drawn to an antibody, or an antigen-binding portion thereof, comprising: 
 (1) a heavy chain variable region, wherein the heavy chain variable region comprises three complementarity determining regions (HCDRs): HCDR1, HCDR2 and HCDR3, wherein HCDR1 has an amino acid sequence selected from the group consisting of SEQ ID NOS: 76, 79, 85 and 88; wherein HCDR2 has an amino acid sequence selected from the group consisting of SEQ ID NOS:77, 80, 82, 84, 86 and 89, and wherein HCDR3 has an amino acid sequence selected from the group consisting of SEQ ID NOS:78, 81, 83, 87 and 90; 
 (2) a light chain variable region, wherein the light chain variable region comprises three complementarity determining regions (LCDRs): LCDR1, LCDR2, and LCDR3, | wherein LCDR1 has an amino acid sequence selected from the group consisting of SEQ ID NOS:91, 94, 98, 101 and 104, wherein LCDR2 has an amino acid sequence selected from the group consisting of SEQ ID NOS:92, 95, 99, 102 and 105, and wherein LCDR3 has an amino acid sequence selected from the group consisting of , classified in C07K 16/2896.

II. Claims 22-26 and 30-34, drawn to a bispecific checkpoint regulator antagonist, comprising: an antigen binding domain comprising the antigen-binding portion of the antibody of claim 21, classified in C07K 2317/33.

III. Claims 27 and 35 drawn to a method of treating a cell proliferative disorder in a subject, comprising: administering to a subject in need thereof an effective amount of the bispecific checkpoint regulator antagonist of claim 22 or 30, classified in A61K 39/39558.

IV. Claims 36, 43, 44, and 51 drawn to an antibody, or an antigen-binding portion thereof, comprising: 
 (1) a heavy chain variable region, wherein the heavy chain variable region comprises | three complementarity determining regions (HCDRs): HCDR1, HCDR2 and HCDR3, wherein HCDR1 has an amino acid sequence selected from the group consisting of SEQ ID NOS:48, 51, 54, 56 and 59, wherein HCDR2 has an amino acid sequence selected from the group consisting of SEQ ID NOS: 49, 52, 57 and 60, and wherein HCDR3 has an amino acid sequence selected from the group consisting of SEQ ID NOS:50, 53, 55, 58 and 61; 
(2) a light chain variable region, wherein the light chain variable region comprises three complementarity determining regions (LCDRs): LCDR1, LCDR2 and .

V. Claims 37-41 and 45-49 drawn to a bispecific checkpoint regulator antagonist, comprising: an antigen binding domain comprising the antigen-binding portion of the antibody of claim 36, classified in C07K 2317/33.

VI. Claims 42 and 50 drawn to a method of treating a cell proliferative disorder in a subject, comprising: administering to a subject in need thereof an effective amount of the bispecific checkpoint regulator antagonist of claim 37 or 45, classified in A61K 39/39558.

The inventions are independent or distinct, each from the other because:

Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the 
Inventions V and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the presence of every subcombination antibody claimed.  The subcombination has separate utility such as detecting or precipitating protein.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I, II and IV, V are directed to unrelated antibodies. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the antibody can be used for protein detection or precipitation.
Inventions V and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the antibody can be used for protein detection or precipitation.
Inventions III and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are drawn to different methods utilizing different antibodies.

Inventions IV, V and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the method of Group III does not use the antibodies of Groups IV and V.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES ELECTIONS
Species Election for Group I
A.	This application contains claims directed to the following patentably distinct species of PD-L1 antibody:
	Elect one set of 3 heavy chain CDR SEQ ID NOs and one set of 3 light chain CDR SEQ ID NOs from claim 21, and identify the corresponding heavy chain and light chain variable region SEQ ID NOs that comprise to the elected CDR SEQ ID NOs. 
The species are independent or distinct because each antibody sequence is structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because the claim lists sequences alternatively and the antibodies are not claimed generically.

Species Election for Group II
B.	This application contains claims directed to the following patentably distinct species of PD-L1 antibody:
	Elect one set of 3 heavy chain CDR SEQ ID NOs and one set of 3 light chain CDR SEQ ID NOs from claim 21, and identify the corresponding heavy chain and light chain variable region SEQ ID NOs that comprise to the elected CDR SEQ ID NOs. 
The species are independent or distinct because each antibody sequence is structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 

C.	This application contains claims directed to the following patentably distinct species of TIGIT antibody:
	Elect one set of 3 heavy chain CDR SEQ ID NOs and one set of 3 light chain CDR SEQ ID NOs from claim 24, and identify the corresponding heavy chain and light chain variable region SEQ ID NOs that comprise to the elected CDR SEQ ID NOs. 
The species are independent or distinct because each antibody sequence is structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because the claim lists sequences alternatively and the antibodies are not claimed generically.


Species Election for Group III
D.	This application contains claims directed to the following patentably distinct species of PD-L1 bispecific antibody:
Elect one set of 3 heavy chain CDR SEQ ID NOs and one set of 3 light chain CDR SEQ ID NOs from claim 21, and identify the corresponding heavy chain and light chain variable region SEQ ID NOs that comprise to the elected CDR SEQ ID NOs. 
The species are independent or distinct because each antibody sequence is structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 27 and 35 are generic.

Species Election for Group IV
E.	This application contains claims directed to the following patentably distinct species of PD-1 antibody:
	Elect one set of 3 heavy chain CDR SEQ ID NOs and one set of 3 light chain CDR SEQ ID NOs from claim 36, and identify the corresponding heavy chain and light chain variable region SEQ ID NOs that comprise to the elected CDR SEQ ID NOs. 
The species are independent or distinct because each antibody sequence is structurally distinct. In addition, these species are not obvious variants of each other based on the current record.


Species Election for Group V
F.	This application contains claims directed to the following patentably distinct species of PD-1 antibody:
	Elect one set of 3 heavy chain CDR SEQ ID NOs and one set of 3 light chain CDR SEQ ID NOs from claim 36, and identify the corresponding heavy chain and light chain variable region SEQ ID NOs that comprise to the elected CDR SEQ ID NOs. 
The species are independent or distinct because each antibody sequence is structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because the claim lists sequences alternatively and the antibodies are not claimed generically.

G.	This application contains claims directed to the following patentably distinct species of TIGIT antibody:
	Elect one set of 3 heavy chain CDR SEQ ID NOs and one set of 3 light chain CDR SEQ ID NOs from claim 39, and identify the corresponding heavy chain and light chain variable region SEQ ID NOs that comprise to the elected CDR SEQ ID NOs. 
The species are independent or distinct because each antibody sequence is structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic because the claim lists sequences alternatively and the antibodies are not claimed generically.


Species Election for Group VI
G.	This application contains claims directed to the following patentably distinct species of PD-1 bispecific antibody:
	Elect one set of 3 heavy chain CDR SEQ ID NOs and one set of 3 light chain CDR SEQ ID NOs from claim 36, and identify the corresponding heavy chain and light chain variable region SEQ ID NOs that comprise to the elected CDR SEQ ID NOs. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 42 and 50 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one species would not likely be applicable to another species; (c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Laura B Goddard/           Primary Examiner, Art Unit 1642